Title: To Thomas Jefferson from Jacob Abbot Cummings, 11 February 1826
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
Feby 11th 1826.
Herewith we send an Invoice of seven cases Books, from London, embracing a considerable portion of your order. the remainder of the English Books are purchased, & will follow soon, excepting those, which cannot be procured, an account of which, will also be given. Our correspondents in France & Germany have advised us, that the auctions, during the winter season, of several private Libraries, will give them the opportunity of purchasing many valuable Books, not otherwise to be had. From this circumstance, some delay will arise in the completion of my commission—Some delay has also been experienced, from the failure of Mr Williams, by which our Bills upon him, sent to Paris & Hamburgh came back protested—Although we sustain no loss by this, yet it has subjected us to much inconvenience. Many of the works upon the subjects relating to America, we had supposed would be found in this country, & therefore were not included in our foreign order; but not being able to find them here, we must send to Europe for them. Under all the circumstances, in which we have been placed, I trust that it will be considered, that if the order is completed within one year from its reception, it will be all that is expected. This, I hope, will be the fact.I am happy to hear of the prosperous state of the University, & hope you will still be permitted to see the consummation of your wishes, in relation to all its interests. Mr Jones has fully answered all my expectations, and is well worthy the confidence reposed in him. I indulge the hope, that in the ensuing Spring, I shall be able to visit Charlottesville.With respect, your obedt ServtWilliam Hilliard forCummings, Hilliard & Co.Owing to the sickness of two of our clerks the Invoices have been detained several days, which are now sent by this days mail.RespyC H & Cowe have just recd Invoices of a part of the Books from Germany & daily expect the arrival of the ship.